Title: From John Adams to MA Town of Quincy, 25 June 1822
From: Adams, John
To: Town of Quincy, MA





June 25, 1822


Know all Men by these presents, That I John Adams of Quincy in the County of Norfolk, Esqr. in consideration of the veneration I feel for the residence of my ancestors and the place of my nativity, and of the habitual affecction, I bear to the Inhabitants with whom I have so happily lived for more than eighty six years, and of my sincere desire, to promote their happiness, and the instruction of their posterity, in religion morality, and all useful arts and sciences, by contributing all in my power for these purposes, do hereby give, grant, convey and confirm to the Town of Quincy and their successors, forever, the two following tracts of land, Viz, my Rocky Pasture, commonly known by the name of the Red Ceder Pasture, or the Centre Rock Pasture, situate near the Grist Mill, and opposite the house of Deacon Elijah Veazie, containing twenty five acres more or less; Another tract of land containing fifty four acres more or less, commonly known by the name of the Lane’s Pasture; or the Mount Ararat Pasture, near the seat of the Honble: Thomas Greenleaf; To have and to hold to the said Town of Quincy and their successors forever, upon the conditions and provisors following, Provided First, That the Selectmen of the Town be authorized and empowered to employ a surveyor of respectable character for science and experience in the practice of surveying, to survey both these lots, ascertain their boundaries, and make an accurate plot, of each of said tracts to be recorded in the Town’s books, within a reasonable time, Provided secondly, That the rent of the herbage of these pastures, together with the profits arising from the sale of wood, fuel of any kind, timber and stone, be strictly applied to the following purposes, Viz, To be placed at interest, in some solid public fund, either of the Commonwealth or the United States, and the interest—again placed at interest, as it arises, until the amount shall be sufficient, with what the Town may grant, other individuals subscribe, or the probable sale of pews produce, to raise a fund, for the completing and finishing of a Temple to be built of stone to be taken from the premises for the public Worship of God, and the public instruction in religion and morality, for the use of the Congregational Society in said Town; And next after the completion of said Temple, that all the future rents, profits and emoluments arising from said land be applied to the support of a school for the teaching of the Greek and Latin languages, and any other languages, arts and sciences, which a majority of the ministers, magistrates, lawyers, and physicians, Habiting in the said Town may advise,—Provided thirdly, that if there should be any gross corruption or mismanagement in the care of this interest, or any notorious negligence, or any waste knowingly permitted, or connived at by the said Town, or by the Selectmen thereof, or by any other person acting under its sanction or authority, and the same shall appear by the judgment of a Jury, under the direction of the Supreme Judicial Court, the right to the property hereby conveyed shall be forfeited and shall revert to the oldest male person, at the time living, among my posterity. And I do hereby request my Honorable friends Thomas Greenleaf, Josiah Quincy, my son Thomas Boylstone Adams, Edward Miller and George W. Beale: Esqrs:, to give their advice to the Selectmen for the time being concerning the best mode of managing the said Estate, for the best interest of the Town, and for the advancement of the objects herein before specified. And I do hereby constitute the said Greenleaf, Quincy, Adams, Miller and Beale, during their lives to be a committee, with authority to appoint on agent, annually, to superintend the lands, hereby conveyed, and whose duty it shall be to prosecute all trespasses, of any kind whatsoever made thereupon; such agent to be paid for his services by the Town, such compensation as the Selectmen of said Town for the time being shall deem reasonable; and the said Committee shall have Authority, forever, as any vacancy shall occur, in their number by death or resignation, to fill the same by an election to be made, from among the most respectable, intelligent and active Inhabitants of said Town;—Provided also, That if the Episcopalian Society of the said Town, shall at anytime, hereafter, be about to build a church for the Worship of God, they shall have liberty to take from the land hereby granted as much stone as they may need to use in erecting such Church,—In Witness whereof I the said John Adams have hereunto set my hand and seal this twenty fifth day of June, in the year of our Lord, one thousand eight hundred and twenty two.—


J. Adams.



Signed, sealed & delivered in presence of—

Josiah Quincy,
William Smith Shaw,
Edward Phillips,
Josiah Quincy Junr.Norfolk Ss. Quincy, 29, June 1822,Then personally appeared the Honl. John Adams, and acknowledged the above instrument, by him subscribed to be his free act and deed,—before me

Josiah Quincy,Justice of the Peace,throughout the Commonwealth,of Massachusetts,


Dedham 18th: July 1822, Recived and Recorded with Norfolk deeds Book 64, page 229, Attest 
James Foord Regr.Quincy 19th. August, 1822, a true Copy as of Record,—Attest.  


Mottram VeseyClerk of the Town of Quincy.